PER CURIAM.
Edward Coder appeals the revocation of his probation in two cases and the sentences imposed, arguing the evidence does not support a finding of a willful violation. We affirm the revocation of probation and the sentences without discussion. We, however, remand the case to the trial court for entry of a written order of revocation identifying the probation condition Coder *84violated. See Roberson v. State, 633 So.2d 1134 (Fla. 2d DCA 1994).
Affirmed and remanded with directions.
ALTENBERND, A.C.J., and FULMER and NORTHCUTT, JJ„ Concur.